Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.


Claims 1-19 are pending. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spracklen et al. (2014/0226901) in view of Sip (Pub. No.: US 2012/0216153), Lee et al. (Pub. No.: US 2015/0201349) and Shan (Pub. No.: 2018/0329600).
Regarding claim 1, Spracklen discloses a method, comprising, in a streaming application environment including one or more processors: interfacing a virtual streaming application with a remote device coupled to the streaming application environment over a packet-switched network (Fig. 1, elements 104, 106, 112, 114 and 116, para. [0020]), including: receiving, from the packet-switched network, input generated at the remote device (Fig. 5A, element 502, para. [0035]), and streaming an output display representation generated by the virtual streaming application in response to the received input over the packet-switched network to the remote device, the output display representation comprising a plurality of frames (Figs. 4A and 4B, paras. [0030]-[0034]); receiving a plurality of input events from the remote device, each of the input events, of the plurality of input events, being associated with an input generated on the remote device during rendering of the frames of the output display representation (para. [0033]).
It could be argued that Spracklen does not explicitly disclose each input event, of the plurality of input events, being associated with a corresponding timestamp, and thus does not explicitly disclose wherein the at least one correction event associated with a correction event timestamp for the at least one correction event. However, in analogous art, Sip discloses that, in a system for transmitting information related to gesture based events, wherein a “handheld device 100 may utilize a vector P' (a vector from the point P'->Q') as well as information regarding detected velocity, acceleration and/or the timestamp as the content of the header data that is to be transmitted to the electronic device 200 and transmit a file transmission 
The combination of Spracklen and Sip does not disclose generating a priority queue, of the plurality of input events and the at least one correction event, wherein generating the priority queue is based on the corresponding timestamps of the plurality of received input events and based on the correction event timestamp for the at least one correction event. However, in analogous art, Lee discloses that “if a reception node 450 finds a transmission error for a packet 2 while receiving a packet 1 to a packet 7 from a transmission node 410, the reception node 450 sends a NAK 2 to the transmission node 410, and store the packets received since then in a buffer. If the lost packet 2 is retransmitted from the transmission node 410, the reception node 450 reorders the packets stored in the buffer (para. [0058]; see also figure 4),” which teaches that a buffer, i.e. a queue, can be comprised of both originally sent packets, as well as retransmitted packets that were resent after the original packet was lost, wherein the retransmitted packets can be seen as correction events. Therefore, it would have been obvious to 
The combination of Spracklen, Sip and Lee does not disclose synthesizing at least one correction event from the plurality of received input events, the at least one correction event corresponding to a lost or delayed input event, of the plurality of input events, generated at the remote device during the rendering of the frames of the output display representation, and in response to the input generated on the remote device; and controlling injection of the plurality of received input events and the at least one correction event into the virtual streaming application to synchronize, within the virtual streaming application and according to the corresponding timestamp for each input event in the priority queue and the correction event timestamp for the at least one correction event included in the priority queue, the plurality of received input events and the at least one correction event. However, in analogous art, Shan discloses receiving a first data packet sent by a control end, determining, according to a first touch event and a first identifier of the first touch event, whether a second data packet including a second touch event that was sequentially executed with the first touch event has been lost during transit from the control end to the device, in accordance with a determination that a second data packet comprising a second touch event that was sequentially executed with the first touch event at the control end has been lost during 
Regarding claim 2, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 1, and further discloses wherein the received input events include gesture start, gesture stop and gesture move events associated with user gestures received by the remote device, the method further comprising tracking a state of the user gestures (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 3, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 2, and further discloses wherein the user gestures are associated with touching of a touchscreen, wherein the gesture start event is a touch down event, the gesture stop event is a touch up event, and the gesture move event is a touch move event (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 4, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 2, and further discloses wherein tracking the state of the user gestures includes determining whether the gesture is started or completed (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 5, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 4, and further discloses wherein synthesizing the at least one correction event from the received input includes, in response to detecting a gesture start event when tracking of the state of the user gestures indicates that the gesture is started, synthesizing a gesture stop event to be injected prior to the detected gesture start event (Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 7, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 4, and further discloses wherein synthesizing the at least one correction event from the received input includes, in response to detecting a gesture stop event or a gesture move event when tracking of the state of the user gesture indicates that the gesture is completed, synthesizing a gesture start event to be injected prior to the detected gesture stop event or gesture move event (Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 9, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 4, and further discloses further comprising tracking a last gesture started timestamp, wherein synthesizing the at least one correction event from the received input includes, in response to detecting a gesture stop event or a gesture move event when tracking of the state of the user gesture indicates that the gesture is started and detecting that the corresponding timestamp of a matching gesture start event is different from the last gesture started timestamp, synthesizing a pair of gesture stop and gesture start events to be injected prior to the detected gesture stop event or gesture move event (Sip, Fig 2, paras. [0032]-[0037]; Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 10, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 2, and further discloses further comprising synthesizing at least one companion gesture move event for injection following a received gesture start event (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 1, as any gesture can be seen as a companion gesture.). 
Regarding claim 11, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 2, and further discloses further comprising synthesizing at least one companion gesture move event for injection preceding a received gesture stop event (Shan, .
Regarding claim 12, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 2, and further discloses further comprising: receiving from the remote device a trailing event generated during a frame of the remote device during which no gesture start, gesture stop or gesture move events are generated; and injecting the trailing event into the virtual streaming application as a last event of a virtual frame corresponding to the frame of the remote device in response to determining that a timestamp of the trailing event is later than the corresponding timestamp of a last input event injected into the virtual streaming application (Sip, Fig 2, paras. [0032]-[0037]; Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 1.).
Regarding claim 13, Spracklen discloses a system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to: interface a virtual streaming application with a remote device coupled to the streaming application environment over a packet-switched network (Fig. 1, elements 104, 106, 112, 114 and 116, para. [0020]), including: receiving, from the packet-switched network, input generated at the remote device (Fig. 5A, element 502, para. [0035]), and streaming an output display representation generated by the virtual streaming application in response to the received input over the packet-switched network to the remote device, the output display representation comprising a plurality of frames (Figs. 4A and 4B, paras. [0030]-[0034]); receive a plurality of input events from the remote device, each of the input events, of the plurality of input events, being associated with an input generated on the remote device during rendering of the frames of the output display representation (para. [0033]).
It could be argued that Spracklen does not explicitly disclose each input event, of the plurality of input events, being associated with a corresponding timestamp, and thus does not explicitly disclose wherein the at least one correction event associated with a correction event timestamp for the at least one correction event. However, in analogous art, Sip discloses that, in a system for transmitting information related to gesture based events, wherein a “handheld device 100 may utilize a vector P' (a vector from the point P'->Q') as well as information regarding detected velocity, acceleration and/or the timestamp as the content of the header data that is to be transmitted to the electronic device 200 and transmit a file transmission request containing the header data and the file to be shared to the electronic device 200. Note that the timestamp is used for compensating for the transmission delay and thus the electronic device 200 can simulate the correct transmitted direction by using the timestamp (para. [0038]; also see Fig 2, paras. [0032]-[0037]),” which teaches that timestamp data can be included with gesture events in order for the systems processing this data to be able to determine the precise time that a gesture event occurred. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Spracklen to allow for each input event, of the plurality of input events, to be associated with a corresponding timestamp, wherein the at least one correction event associated with a correction event timestamp for the at least one correction event. This would have produced predictable and desirable results, in that it would allow for a more precise correction of lost data.
The combination of Spracklen and Sip does not disclose wherein the processors are configured to generate a priority queue, of the plurality of input events and the at least one correction event, wherein the instructions to generate the priority queue are configured to generate the priority queue based on the corresponding timestamps of the plurality of received input events and based on the correction event timestamp for the at least one correction event. However, in analogous art, Lee discloses that “if a reception node 450 finds a transmission error for a packet 2 while receiving a packet 1 to a packet 7 from a transmission node 410, the reception node 450 sends a NAK 2 to the transmission node 410, and store the packets received since then in a buffer. If the lost packet 2 is retransmitted from the transmission node 410, the reception node 450 reorders the packets stored in the buffer (para. [0058]; see also figure 4),” which teaches that a buffer, i.e. a queue, can be comprised of both originally sent packets, as well as retransmitted packets that were resent after the original packet was lost, wherein the retransmitted packets can be seen as correction events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spracklen and Sip to allow for generating a priority queue, of the plurality of input events and the at least one correction event, wherein generating the priority queue is based on the corresponding timestamps of the plurality of received input events and based on the correction event timestamp for the at least one correction event. This would have produced predictable and desirable results, in that it would allow for the input events to be ordered properly, even were they received out of order.
The combination of Spracklen and Sip does not disclose wherein the processors are configured to synthesize at least one correction event from the plurality of received input events, the at least one correction event corresponding to a lost or delayed input event, of the plurality of input events, generated at the remote device during the rendering of the frames of the output display representation, and in response to the input generated on the remote device; and controlling injection of the plurality of received input events and the at least one correction event into the virtual streaming application to synchronize, within the virtual streaming application and according to the corresponding timestamp for each input event in the priority queue and the correction event timestamp for the at least one correction event included in the priority queue, the plurality of received input events and the at least one correction event. However, in analogous art, Shan discloses receiving a first data packet sent by a control end, determining, according to a first touch event and a first identifier of the first touch event, whether a second data packet including a second touch event that was sequentially executed with the first touch event has been lost during transit from the control end to the device, in accordance with a determination that a second data packet comprising a second touch event that was sequentially executed with the first touch event at the control end has been lost during transit from the control end to the device, create, without requiring further instruction from the control end, the second touch event corresponding to the second data packet, and processing the second touch event, so that a controlled end can perform a respective operation in an application at the controlled end in accordance with a touch operation including the second touch event that has been lost in transit and that has been created locally at the controlled end (Fig. 1, elements 101-104, paras. [0025]-[0044]), wherein “the status information of the touch event may further include: touch position coordinates of the touch event, an occurrence time of the touch event, or the like (para. [0051]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Spracklen, Sip and Lee to allow for synthesizing at least one correction event from the plurality of received input events, the at least one correction event corresponding to a lost or delayed input event, of the plurality of input events, generated at the remote device during the rendering of the frames of 
Regarding claim 14, the combination of Spracklen, Sip, Lee, and Shan discloses the system of claim 13, and further discloses wherein the received input events include gesture start, gesture stop and gesture move events associated with user gestures received by the remote device, and wherein the instructions are further configured to track a state of user gestures by determining whether the gesture is started or completed (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 13.). 
Regarding claim 15, the combination of Spracklen, Sip, Lee, and Shan discloses the system of claim 14, and further discloses wherein the instructions are configured to synthesize the at least one correction event from the received input by, in response to detecting a gesture start event when tracking of the state of the user gesture indicates that the gesture is started, synthesizing a gesture stop event to be injected prior to the detected gesture start event (Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 13.).
the system of claim 14, and further discloses wherein the instructions are configured to synthesize the at least one correction event from the received input by, in response to detecting a gesture stop event or a gesture move event when tracking of the state of the user gesture indicates that the gesture is completed, synthesizing a gesture start event to be injected prior to the detected gesture stop event or gesture move event (Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 13.).
Regarding claim 17, the combination of Spracklen, Sip, Lee, and Shan discloses the system of claim 14, and further discloses wherein the instructions are further configured to track a last gesture started timestamp, wherein instructions are configured to synthesize the at least one correction event from the received input by, in response to detecting a gesture stop event or a gesture move event when tracking of the state of the user gesture indicates that the gesture is started and detecting that the corresponding timestamp of a matching gesture start event is different from the last gesture started timestamp, synthesizing a pair of gesture stop and gesture start events to be injected prior to the detected gesture stop event or gesture move event (Sip, Fig 2, paras. [0032]-[0037]; Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 13.).
Regarding claim 18, the combination of Spracklen, Sip, Lee, and Shan discloses the system of claim 14, and further discloses wherein the instructions are further configured to synthesize at least one companion gesture move event for injection following a received gesture start event or preceding a received gesture stop event (Shan, Fig. 1, elements 101-.
Regarding claim 19, the combination of Spracklen, Sip, Lee, and Shan discloses the system of claim 14, and further discloses wherein the instructions are further configured to receive from the remote device a trailing event generated during a frame of the remote device during which no gesture start, gesture stop or gesture move events are generated, and inject the trailing event into the virtual streaming application as a last event of a virtual frame corresponding to the frame of the remote device in response to determining that a timestamp of the trailing event is later than the corresponding timestamp of a last input event injected into the virtual streaming application (Sip, Fig 2, paras. [0032]-[0037]; Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 13.).


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Spracklen et al. (2014/0226901) in view of Sip (Pub. No.: US 2012/0216153), Lee et al. (Pub. No.: US 2015/0201349) and Shan (Pub. No.: 2018/0329600), and further in view of Mo et al. (Pub. No.: US 2012/0189322).
Regarding claim 6, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 5, but does not disclose wherein synthesizing the gesture stop event includes generating a duplicated event from the detected gesture start event, setting an action for the duplicated event to stop, setting coordinates for the duplicated event with last injected coordinates, and setting a timestamp for the duplicated event to a last gesture started timestamp. However, in analogous art, Mo discloses that an “FEC coder module 215 calculates and adds forward error correction (FEC) information to the frames of data received from the data transport layer framer module 205. The particular type of FEC information of various embodiments generally includes systematically generated redundant error-correcting code (ECC) data that is transmitted along with the frames, and in an embodiment FEC information includes turbo product code (TPC) information. Interleaving module 220, in the embodiment of FIG. 2, receives the FEC information and frames of data, and interleaves the FEC information with the frames of data to reduce the likelihood of a channel error removing all FEC data for a particular frame (Fig. 2, para. [0031]),” which teaches that redundant data can be sent to reduce error rates. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Spracklen, Sip, Lee, and Shan to allow for generating a duplicated event from the detected gesture start event, setting an action for the duplicated event to stop, setting coordinates for the duplicated event with last injected coordinates, and setting a timestamp for the duplicated event to a last gesture started timestamp. This would have produced predictable and desirable results, in that it would allow for a reduction in the error rate of the system.
Regarding claim 8, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 7, but does not disclose wherein synthesizing the gesture start event includes generating a duplicated event from the detected gesture stop event or gesture move event and setting an action for the duplicated event to start. However, in analogous art, Mo discloses that an “FEC coder module 215 calculates and adds forward error correction (FEC) information to the frames of data received from the data transport layer framer module 205. The particular type of FEC information of various embodiments generally includes systematically generated redundant error-correcting code (ECC) data that is transmitted along with the frames, 


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection in view of Lee.


Conclusion
Claims 1-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 8, 2021